NEARN, Judge.
I concur in so much of the Opinion that holds that the information furnished by plaintiff did not lead to the identification and arrest of James Earl Ray. For that reason alone, plaintiff is not entitled to recover. Therefore, I will concur in the results reached by the majority.
From so much of the Opinion that indicates that it is the law of this state that prior knowledge of the existence of a reward is a prerequisite of recovery, I dissent with all of the fervor I can command.
I admit that “the weight of authority seems to favor a denial of recovery where there is no prior knowledge of the offer”, but until the Supreme Court of this state speaks clearly on the subject, I care not where the weight of foreign authorities lies. Even if our 49 sister states and all the possessions and territories of the federal government would hold that recovery is dependent upon prior knowledge of the offer, I would hold otherwise for this state.
Reliance upon the case of Stamper v. Temple (1845) 25 Tenn. (6 Humph.) 113, is in my opinion, entirely misplaced. In one of the briefs filed in this case it is submitted “that in the 130 year period since Stamper was decided Tennessee has been constantly put in the ‘majority view’ and the law is so well settled in that regard that it appears beyond question.” I question it. The case involved an alleged offer of reward and the arrest of the felon by a regular deputy sheriff. If the headnotes of the case are ignored and its full text read, it becomes apparent that recovery was denied and the case was decided on the fact that there never was a reward offered, viz., “We do not think that the proof establishes the fact that a reward of $200 was actually offered * * * as we frequently hear persons exclaim, Oh! I would give a thousand dollars if such an event were to happen, or, vice versa. No contract can be made out of such expressions; they are evidence of strong excitement, but not of a contracting intention.”
The Stamper Court also explicitly held that “_Jonathan Lassater, in making the arrest, was in the line of his duty; he was deputy sheriff of the county where the outrage had been committed; he had been sent by the principal sheriff to attend to it in his stead. Under such circumstances a majority of the court held that, as a matter of public policy, he would not have been entitled to claim the reward had it been offered.” (Emphasis supplied.)
Prior to making the above mentioned holding and announcement of public policy the Court stated,
*218“— The judge, in the first place, charged the jury that there must be a contract of reward to be paid before a suit could be maintained for the recovery of the reward. To make a good contract there must be an aggregatio mentium, an agreement on the one part to give, and on the other to receive. How could there be such an agreement if the plaintiffs in this case made the arrest in ignorance that a reward had been offered? The arrest would have been made, not for the reward, but in discharge of the public duty.” (Emphasis mine)
The annotator took the foregoing to mean that “there must be an offer clearly intended as such, and knowledge of the offer by the other party at the time of making the arrest.” (Underscoring mine.) Even if such interpretation be correct, it is dicta. Especially so when the Opinion states the other reasons given for reversal are of a “higher character”. The query made by the Court and relied upon by annotators was certainly unnecessary for the decision of a case which held there was no contract in the first place. However, the query and its answer could just as easily mean that a deputy sheriff could not collect for exercising an option he did not have; for he was bound under his oath to make the arrest and had no choice.
It would seem to me that the annotators, who for 130 years have placed Tennessee in the “majority” camp, have relied more on interpretation of dicta contained in other annotators’ headnotes than the actual statements of the Court.
It is my opinion that those states which have based a requirement of “prior knowledge” solely on theories of contract have engaged in nothing more than judicial fantasy. “Contract” concepts are theories of the marketplace. Contracts generally are equated with thoughts of “buy and sell”, “profit and loss”, “quid pro quo” and mutual consideration. That is to say, something is going to be exchanged between the parties. You get something for something. In the business world of contracts you are not supposed to receive nothing for something.
What does the offerer of a reward receive for his money?
The end purpose of a private offer of reward for information leading to arrest and conviction of a perpetrator of a crime should be to bring a public enemy to the bar of justice. The offerer receives nothing for the payment of a reward other than the satisfaction of seeing the guilty convicted. This should be the same satisfaction of every citizen, except perhaps the one convicted. To apply a marketplace theory to the matter of rewards is to apply the marketplace theory to criminal justice, which application, to my mind, is anathema.
Additionally, to base the payment of a reward on “prior knowledge” ought to be against the public policy of this state. Just what constitutes “public policy” is a matter of considerable dissertation by text writers. It is my position that if the policy inhibits justice and promotes fraud it is against the public policy of the state of Tennessee. What policy could be more fraught with impediments to justice and with fraud than one that says to the public, “Citizens, if you come forward and do your civic duty promptly as you should, without knowledge or thought of reward, you shall forfeit all claims to any funds which have been offered by other public-minded citizens to induce the citizenry to come forward and do their duty as they should. However, citizen, if you do not do your duty as you should, but on the contrary, wait until the ‘pot is right’ and you are assured that top dollar will be paid for the information which you ought to have promptly given in the first instance, then you may come forward with your concealed information and you will be amply rewarded for your delay of justice and personal avarice.” To hold “prior knowledge” necessary for recovery is to make that statement to the people of this state.
Done at Jackson in the two hundred and first year of our Independence and in the one hundred and eighty-second year of our Statehood.